Exhibit 99.17b EXECUTION COPY 04/26/06 MORGAN STANLEY MORTGAGE CAPITAL INC. Purchaser and WELLS FARGO BANK, N.A. Company MASTER SELLER’S WARRANTIES AND SERVICING AGREEMENT Dated as of April 1, 2006 Fixed Rate and Adjustable Rate Prime Mortgage Loans TABLE OF CONTENTS ARTICLE I 1 DEFINITIONS 1 ARTICLE II 15 CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS 15 ARTICLE III 21 REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH 21 ARTICLE IV 40 ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 40 ARTICLE V 59 PAYMENTS TO PURCHASER 59 ARTICLE VI 61 GENERAL SERVICING PROCEDURES 61 ARTICLE VII 66 COMPANY TO COOPERATE 66 ARTICLE VIII 67 THE COMPANY 67 ARTICLE IX 69 AGENCY SALES, SECURITIZATION TRANSACTIONS OR WHOLE LOAN TRANSFERS 69 ARTICLE X 81 DEFAULT 81 ARTICLE XI 83 TERMINATION 83 ARTICLE XII 83 MISCELLANEOUS PROVISIONS 83 EXHIBITS Exhibit A Form of Assignment and Conveyance Agreement Exhibit B Form of Assignment, Assumption and Recognition Agreement Exhibit C Form of Company Certification Exhibit D Custodial Agreement Exhibit E Data File Exhibit F Contents of each Mortgage File Exhibit G Form of Opinion of Counsel Exhibit H Servicing Criteria to be addressed in the Assessment of Compliance Exhibit I Form of Sarbanes Certification Exhibit J List of Freddie Mac Representations and Warranties Exhibit K Form of Indemnification Agreement This is a Master Seller’s Warranties and Servicing Agreement for fixed rate and adjustable rate residential, first lien mortgage loans, dated and effective as of April 1, 2006, and is executed between Morgan Stanley Mortgage Capital Inc. as purchaser (the “Purchaser”), and Wells Fargo Bank, N.A., as seller and servicer (the “Company”). WITNESSETH WHEREAS, the Purchaser has agreed to purchase from the Company and the Company has agreed to sell to the Purchaser from time to time (each a “Transaction”) on a servicing retained basis, certain first lien, fixed rate and adjustable rate residential mortgage loans (the “Mortgage Loans”) which shall be delivered as whole loans (each a “Loan Package”) on various dates (each a “Closing Date”) as provided for in certain Assignment and Conveyance Agreements by and between the Purchaser and the Company as executed in conjunction with each Transaction; WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or other security instrument creating a one- to four-family first lien on a residential dwelling located in the jurisdictions indicated on the related Mortgage Loan Schedule; and WHEREAS, the Purchaser and the Company wish to prescribe the manner of purchase of the Mortgage Loans and the conveyance, servicing and control of the Mortgage Loans. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows: ARTICLE I DEFINITIONS Whenever used herein, the following words and phrases, unless the content otherwise requires, shall have the following meanings: Accepted Servicing Practices:With respect to any Mortgage Loan, those customary mortgage servicing practices of prudent mortgage lending institutions which service mortgage loans of the same type as the Mortgage Loans in the jurisdiction where the related Mortgaged Property is located. Adjustable Rate Mortgage Loan:A Mortgage Loan that contains a provision pursuant to which the Mortgage Interest Rate is adjusted periodically. Adjustment Date:As to each Adjustable Rate Mortgage Loan, the date on which the Mortgage Interest Rate is adjusted in accordance with the terms of the related Mortgage Note and Mortgage. Affiliate:Any Person who directly or indirectly controls, is controlled by, or is under direct or indirect common control with such person.For the purposes of this definition, the term “control” when used with respect to any Person means the power to direct the management and policies of such Person directly or indirectly, whether thorough the ownership of voting securities, by contract or otherwise. Agency/Agencies:Fannie Mae, Freddie Mac or GNMA, or any of them as applicable. Agency Sale:Any sale or transfer of some or all of the Mortgage Loans by the Purchaser to an Agency which sale or transfer is not a Securitization Transaction or Whole Loan Transfer. Agreement:This Master Seller’s Warranties and Servicing Agreement and all exhibits hereto, amendments hereof and supplements hereto. ALTA:The American Land Title Association or any successor thereto. Appraised Value:With respect to any Mortgage Loan, the lesser of (i) the value set forth on the appraisal made in connection with the origination of the related Mortgage Loan as to the value of the related Mortgaged Property, or (ii) the purchase price paid for the Mortgaged Property; provided, however, that in the case of a refinanced Mortgage Loan, such value shall be based solely on the appraisal made in connection with the origination of such Mortgage Loan. Assignment and Conveyance Agreement:The agreement substantially in the form of Exhibit A attached hereto. Assignment, Assumption and Recognition Agreement:The agreement substantially in the form of
